Citation Nr: 0126400	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to April 
1985.  In February 1997, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied the benefits currently being 
sought, and the veteran appealed its decision.  


FINDING OF FACT

Hemorrhoids were not manifest in service and are not 
otherwise due to service.


CONCLUSION OF LAW

Hemorrhoids were not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the RO expressly considered the provisions of the 
VCAA in April 2001 and even though it did not expressly 
consider the new provisions of 38 C.F.R. §§ 3.159 and 3.326, 
which were also amended during the course of the claim, see 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001), VA's duties have 
been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159 and 
3.326).  The record shows that the veteran was notified of 
the RO's rating decisions, and that she has been provided a 
statement of the case, a supplemental statement of the case, 
a letter informing her of the VCAA and VA's and her duties in 
April 2001 and other correspondence.  She has been adequately 
informed of the evidence necessary to substantiate her claim 
and of the criteria needed to be satisfied.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements. 

Second, VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  VA has 
incorporated pertinent service, VA, and private medical 
records into her claims folder, including, in November 1996, 
photocopies from her VA outpatient treatment folder.  Also 
that month, the veteran was advised by VA that the best way 
to support her claim would be to submit statements from 
doctors whom had treated her since service discharge.  VA has 
thus made reasonable efforts to assist the veteran.  

The communications from VA to the veteran informed her of the 
type of evidence which would be relevant and assisted her in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist at 38 U.S.C.A. § 5103A and, 
per 38 U.S.C.A. § 5103(a), with the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
provisions of the VCAA before it was enacted, or of the 
provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended on 
August 29, 2001, VA's duties have been fulfilled through the 
communications and development which have occurred.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the merits of her 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether she has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of her claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that she is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

The service medical records show no complaints, history, 
notation, treatment, or diagnoses of hemorrhoids.  

On service discharge examination in April 1985, the veteran 
acknowledged several medical problems by history or 
complaint, and she denied having or having had piles or 
rectal disease.  Notations were made about eleven numbered 
problems she had delineated.  None of them concerned 
hemorrhoids.  Clinically on service discharge examination, 
her anus and rectum were normal.

The veteran filed a claim for service connection for other 
disabilities in May 1985, had had a VA fee-basis examination 
in June 1987.  At the time of the June 1987 VA fee-basis 
examination, she denied knowing of any evidence of 
gastrointestinal blood loss.  VA and private medical records 
dating until May 1990 make no mention of hemorrhoids.  

A May 1990 VA medical record indicates that the veteran 
complained of blood in her stool for the last three days, 
mixed with the stool.  She denied hemorrhoids.  

In June 1990, a private physician wrote a VA physician a 
letter, indicating that he had recently seen the veteran for 
bouts of rectal bleeding.  The veteran was reported to have 
noticed that it had been intermittent with small amounts of 
bleeding over the past several days with a large amount in 
the stool, associated with the stool, on paper, and in the 
toilet bowl.  The veteran was reported to have been quite 
frightened by the large amount of blood in the bowl with the 
bowel movement.  She had not had diarrhea, change in bowel 
habits, or fevers.  She noted minimal discomfort with wiping.  
She had noted in the past occasional swelling and discomfort 
in the perianal area.  She was not using any medications 
except antihistamines.  Rectal examination revealed evidence 
of 1+ hemorrhoidal tissue.  There were several small 
posterior anal fissures in varying degrees of healing.  No 
active bleeding was noted.  The impression was rectal 
bleeding.  It was suspected that it was perianal in etiology 
with recurrent rectal fissure from perianal care over 
hemorrhoidal tissue.  Sigmoidoscopy was recommended.  

Private sigmoidoscopy in June 1990 was negative for evidence 
of inflammatory, ulcerative, or neoplastic lesions and was 
significant for minor perianal disease (1-2+ hemorrhoidal 
tissue with a possible small fissure) with healing.  

A history of hemorrhoids in the past was reported on private 
medical consultation in October 1991.  

In September 1996, the veteran claimed service connection for 
hemorrhoids.   

In November 1997, the veteran stated that she had 
documentation for hemorrhoids in her service record.

During an informal hearing which was conducted before an RO 
hearing officer in September 2000, the veteran testified that 
she had been treated on numerous occasions for hemorrhoids 
while in service.  She was treated for them while stationed 
at Fort Richardson and was prescribed medications and a 
donut.  She was also treated for hemorrhoids within a year 
after service at a VA clinic and had had continuing problems 
over the years.  When asked why she did not provide a history 
of hemorrhoids at the time of her separation physical 
examination in 1985, she stated that she was not familiar 
with the meaning of the word "piles" on the medical 
questionnaire.  See the September 2000 VA Form 119, Report of 
Contact, and the March 2001 supplemental statement of the 
case signed by the hearing officer.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

Analysis

The preponderance of the evidence shows that the veteran did 
not have hemorrhoids in service.  She was examined and 
treated on a number of occasions, according to a review of 
the service medical records, but not for hemorrhoids and they 
were never reported.  She filed other service connection 
claims after service, but not for hemorrhoids.  Moreover, 
neither the service medical records nor VA medical records 
within a year after service discharge corroborate her 
assertion of in-service treatment and VA treatment within a 
year after service.  Moreover, while she argues that she did 
not know what "piles" meant on service discharge 
examination, she also denied having rectal problems and she 
was in a position then to indicate that she had hemorrhoids 
in service.  The fact that she indicated she had had a number 
of other problems on service discharge examination suggests 
that she would have indicated that she had hemorrhoids then 
if she did.  Moreover, even more persuasive is the fact that 
the service discharge examination shows that her anus and 
rectum were examined, and that they were normal.  

The treatment records from 1990, moreover, suggest recent 
onset.  On VA evaluation on May 31, 1990, the veteran 
complained of blood in her stool, and she actually denied 
having hemorrhoids at that time.  Then on private evaluation 
on June 6, 1990, she reported that blood in her stool had 
been intermittent and only for the past several days, and 
that she had been quite frightened by seeing blood in the 
toilet bowl.  These facts suggest that the veteran did not 
know she had hemorrhoids until June 1990.  Thus, her 
assertions of in-service hemorrhoids and in-service treatment 
for the same, which she started making in 1997, are 
outweighed by the preponderance of the evidence.  

Moreover, there is no competent medical evidence of record of 
a nexus between the claimed in-service hemorrhoids and the 
claimed current hemorrhoids, and there is no credible 
evidence of continuity of symptomatology since service, 
followed by a diagnosis explaining the symptoms as chronic 
hemorrhoids since service.  This is not a case where 
hemorrhoids were first shown to have been manifest during 
service but not identified until later, with continuity of 
symptomatology after discharge, and medical evidence relating 
the symptomatology to the veteran's present condition.  
Accordingly, service connection per 38 C.F.R. § 3.303(b) is 
not warranted.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997); Rose v. West, 11 Vet. App. 169 (1998); Voerth v. 
West, 13 Vet. App. 117 (1999).

The preponderance of the evidence is against the claim.  The 
Board is presented with silent or normal service records, an 
absence of competent evidence of hemorrhoids in proximity to 
separation from service, an absence of credible evidence 
relating hemorrhoids to service and a conflict in the 
veteran's statements regarding when she first developed 
hemorrhoids.  We conclude that her recent statements of an 
inservice onset are less reliable that her inservice denial 
and her statement in 1990 that she did not have hemorrhoids.  
As such, the benefit of the doubt doctrine does not apply, 
and her claim must be denied.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for hemorrhoids is denied. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



